Honorable Albert Tom Collier State Representative 2713 Ivy Newport, AR  72112
Dear Representative Collier:
This is in response to your inquiry wherein you submitted the following:
   The first Federal Decennial Census after the adoption of Act 26 of 1965 (attached) showed Jackson County with a population of 20,452; the 1980 Census, however, puts Jackson County population at 21,646, so should municipal judges in Jackson County now be elected on a county-wide basis?
Your letter states that Jackson County is now within the designated population range, consequently, municipal judges would now be elected county-wide pursuant to Act 26.
The foregoing opinion which I hereby approve was prepared by Chief Deputy Attorney General, Rodney Parham.